The,opinion of the court was delivered by
Ross, J.
The only designation of the place where the injury was received, contained in the written notice, is, that the “ accident happened on the Green-River road.” It appears that what was denominated the Green-River road, has one of its termini in the town of Halifax, and the other in Greenfield, Massachusetts, covering a distance of about twenty miles, and that it extends *523through the town of Guilford, along the banks of Green River, a distance of some five miles. Giving to the language of the notice the construction most favorable for the plaintiffs, it does not point out any definite place on this entire five miles of the road. The authorities of the town must search the whole length of the five miles of road, to find the insufficiency which caused the accident; and then not be sure that the locality which they might fix upon, would be the one causing the accident. The plaintiffs might fix upon, and give evidence in regard to, any other locality within the five miles. As announced in Law v. Fairfield, 46 Vt. 425, we think the object and purpose of the law was, to compel the party receiving injury and claiming damage, to point out by the written notice the exact locality on the highway causing the injury, with as much precision as he or she could reasonably do, having reference to the natural objects by which the locality could be described, and the knowledge which he or she had, or might reasonably have, of the locality, and the existence of such objects. The object and purpose of the statute was, to place the parties on an equality as far as might be, in regard to a knowledge of the locality causing the injury, and to confine the party injured, in his evidence, to a certain place, as the place causing the injury. The written notice is to contain all the information which the party is bound to communicate to the town authorities. If he volunteer oral information, he is not bound by it, and it cannot answer the positive requirement of the statute that the notice shall be in writing. The plaintiffs lived on the Green-River road in the defendant town. It is fair to presume, until the contrary is shown, that they were acquainted with the precise locality causing the accident, and the natural objects by which it could have been definitely pointed out. No facts are stated in the exceptions that tend to show any excuse for a notice so indefinite, and including so extensive locality. We find no error in the holding of the county court that the notice was insufficient for this reason.
II. The defendant also claims that the notice is insufficient because it is signed by the husband alone. The language of the notice is broad enough to cover both the damages which resulted to him, and those which resulted to his wife, from the accident. *524As he must, while living, join in the suit for the recovery of the damages resulting to the wife, and as he is the only person known to the law who can properly institute and prosecute such suit while she is under the disability of coverture, he may, we think, fairly be said to be claiming those damages, within the spirit and meaning of the statute, so that a notice signed by him alone, if broad enough in its terms to cover the damages to her, is a substantial compliance with the statute, as was decided in Barton & wife v. Montpelier, 30 Vt. 650.
Judgment affirmed.